Citation Nr: 9930780	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  91-46 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether the veteran's claim for service connection for 
degenerative arthritis, multiple joints is "well 
grounded".  

2. Entitlement to service connection for degenerative 
arthritis, multiple joints.  

3. Whether the veteran's claim for service connection for 
rheumatoid arthritis is "well grounded".  

4. Entitlement to service connection for rheumatoid 
arthritis.  

5. Entitlement to an increased rating for bilateral defective 
hearing, currently evaluated as 10 percent disabling.  

6. Entitlement to an increased rating for a service-connected 
psychiatric disability, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  




INTRODUCTION

The veteran had active honorable service from November 1940 
to July 1961.  

This matter comes before the Board of veterans' Appeals 
(Board) on appeal from a September 1990 rating decision by 
the RO which, among other things, denied an increased 
(compensable) rating for an anxiety disorder and an increased 
(compensable) rating for bilateral defective hearing.  

In a remand of June 1992, the Board noted that the issues of 
entitlement to service connection for organic mood syndrome 
and entitlement to secondary service connection for tinnitus 
had been raised and were inextricably intertwined with the 
issues of an increased rating for an anxiety disorder and an 
increased rating for bilateral defective hearing.  The RO was 
instructed to adjudicate these issues as well as the issues 
then certified for appeal.  

In a rating decision of May 1993, the RO denied service 
connection for organic mood syndrome and bipolar disorder.  
The RO also found that no new and material evidence had been 
submitted to reopen claims for service connection for 
testicular atrophy secondary to mumps and for arthritis of 
multiple joints.  The RO granted service connection for 
tinnitus (nontraumatic) and assigned a 10 percent evaluation 
for bilateral defective hearing with tinnitus, effective 
February 26, 1993.  The noncompensable rating for an anxiety 
disorder was confirmed and continued.  After the veteran 
filed a notice of disagreement with this rating action, he 
was provided a supplemental statement of the case in November 
1993 in regard to the issues of entitlement to service 
connection for organic mood syndrome and bipolar disorder, an 
increased (compensable) rating for an anxiety reaction, and 
an increased rating for bilateral defective hearing with 
tinnitus.  That same day, the RO also provided the veteran 
with a statement of the case in regard to the issues of 
whether new and material evidence had been submitted to 
reopen claims for service connection for testicular atrophy 
due to mumps, service connection for multiple joint 
arthritis, and entitlement to a separate compensable rating 
for tinnitus.  

A substantive appeal (VA Form 9) in regard to all these 
issues was received in November 1993.  In this substantive 
appeal the veteran indicated that he desired a hearing at the 
RO before a member of the Board.  In a statement received in 
September 1994, the veteran indicated that he did not want a 
hearing before a member of the Board, but did desire a 
hearing at the RO.  

In February 1995, the veteran appeared and gave testimony 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  The veteran's claims in regard to all 
the above issues were subsequently denied in the hearing 
officers' decision (February 1996).  

In a rating action of March 1996, the RO denied the issues of 
entitlement to service connection for a nervous condition, 
multiple joint pain, and encephalitis, each claimed as 
secondary to mumps. After a notice of disagreement was 
received in June 1996, the veteran was provided a 
supplemental statement of the case in regard to these issues 
in May 1997.  The veteran did not submit a substantive appeal 
in regard to these issues.  

In a rating decision of September 1997, the RO granted 
service connection for a bipolar disorder.  The 
characterization of the veteran's service-connected 
psychiatric disorder was changed from anxiety reaction to 
bipolar disorder and a 30 percent rating was assigned for 
this disability, effective March 19, 1990. The RO also 
assigned a separate 10 percent rating for tinnitus effective 
February 26, 1993.  The 10 percent rating previously assigned 
for bilateral defective hearing was confirmed and continued.  

Since the above rating action granted service connection for 
a bipolar disorder and since the veteran's service-connected 
psychiatric disorder is now rated as a psychosis, the Board 
considers that the veteran's claim for service-connection for 
a psychiatric disorder other than a neurosis to have been 
granted.  This favorable action by the rating board in 
September 1997 was based on a VA psychiatric examination 
report in June 1997, wherein the physician was of the opinion 
that the correct current psychiatric diagnosis was that of a 
bipolar disorder, as distinguished from an organic mood 
disorder.  Accordingly, the issue of entitlement to service 
connection for an organic mood disorder is not before the 
Board for appellate consideration at this time.  The larger 
issue involving this question has already been resolved in 
the veteran's favor.  

In a rating decision of July 1998, the RO denied service 
connection for rheumatoid arthritis and granted service 
connection for atrophy of the testicles.  The RO also found 
that no new and material evidence had been submitted to 
reopen the veteran's claim for multiple joint pain and 
encephalitis secondary to mumps.  The grant of service 
connection for bilateral testicular atrophy now places in 
issue an inferred claim for entitlement to special monthly 
compensation based on loss of use of a creative organ.  Akles 
v. Derwinski, 1 Vet. App. 118 (1991).  This issue is referred 
to the RO for initial consideration.  

As noted above, in the rating action of July 1998, the RO 
also denied service connection for rheumatoid arthritis.  
Thereafter, the veteran was furnished a supplemental 
statement of the case in September 1998 which denied an issue 
of "service connection for arthritis".  It was determined, 
in effect, that new and material evidence had been submitted 
to reopen a claim for service connection for arthritis, and 
service connection for degenerative arthritis multiple joints 
was denied on the merits, based on a de novo review of the 
entire record. 

The RO further advised the veteran in the September 1998 
supplemental statement of the case that the issue of service 
connection for rheumatoid arthritis had been considered in 
separate decision (referring to the July 1998 rating action).  
In the cover letter to the September 1998 supplemental 
statement of the case, the RO advised the veteran that 
service connection for rheumatoid arthritis had been denied.  
Thereafter, the veteran submitted a notice of disagreement 
with the denial of service connection for rheumatoid 
arthritis.  As such, the issue of service connection for 
rheumatoid arthritis is considered to be likewise in 
appellate status.  Accordingly, the issues currently before 
the Board for appellate consideration are as stated on the 
title page of this decision.  


FINDINGS OF FACT

1. The veteran's claim for service connection for 
degenerative arthritis, multiple joints is plausible.  

2.  The veteran's claim for service connection for rheumatoid 
arthritis is plausible.


CONCLUSIONS OF LAW

1. The veteran has presented a well-grounded claim for 
service connection for degenerative arthritis, multiple 
joints.  38 U.S.C.A.§ 5107(a) (West 1991 & Supp. 1999).  

2. The veteran has presented a well-grounded claim for 
service connection for rheumatoid arthritis.  38 
U.S.C.A.§ 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Degenerative Arthritis, Multiple Joints  

The veteran contends that he suffered from pain and stiffness 
in several joints during service and that this inservice 
joint symptomatology represented the initial manifestations 
of degenerative arthritis, multiple joints.  It is also noted 
that the veteran is currently diagnosed as having 
degenerative arthritis in various joints, including the 
hands, left shoulder, left knee, and cervical spine.  Since 
the veteran is competent to testify regarding his inservice 
joint pain and stiffness and since he is currently diagnosed 
as having degenerative arthritis in various joints, the Board 
concludes that the first two requirements for a well-grounded 
claim as determined by the Court in Caluza v. Brown 7 Vet. 
App. 498, 506 (1998) have been met.  Moreover, after an 
evaluation by a private physician in April 1973, the examiner 
diagnosed degenerative arthritis in the left knee and noted 
that the veteran had been having problems with his knee since 
1961 and that the veteran's post service manual labor 
exacerbated these problems.  Since the veteran was in 
military service during 1961, it appears that the physician 
was relating the veteran's degenerative arthritis to service.  
Thus, the third and final requirement for a well-grounded 
claim under the Court's holding in Caluza v. Brown has also 
been met in regard to this issue.  

II. Rheumatoid Arthritis  


The veteran has also contended that he was found to have 
rheumatoid arthritis during military service and this 
contention is supported by his service medical records which 
reveal that a diagnosis of rheumatoid arthritis was rendered 
after a service physical examination and an orthopedic 
evaluation conducted in May 1956.  (It appears that this 
diagnosis was rendered on the basis of the veteran's 
complaints and history as well as a physical evaluation.  No 
laboratory studies indicative of rheumatoid arthritis are of 
record.)  Since rheumatoid arthritis is an inherently chronic 
disease and since a diagnosis of this disease was rendered 
during the veteran's military service, the veteran's claim 
for service connection for rheumatoid arthritis must also be 
considered to be well grounded.  


ORDER

The veteran's claim for service connection for degenerative 
arthritis, multiple joints is "well grounded".  

The veteran's claim for service connection for rheumatoid 
arthritis is "well grounded".


REMAND

Since the veteran's claims for service connection for 
degenerative arthritis, multiple joints, and service 
connection for rheumatoid arthritis are well grounded, the VA 
has a duty to assist the veteran in the development of these 
claims under the provisions of 38 U.S.C.A.§ 5107(a).  It is 
therefore the opinion of the Board that, prior to further 
appellate consideration of these issues, the veteran should 
be afforded a VA orthopedic examination to establish the 
etiology of the veteran's currently diagnosed degenerative 
arthritis and to determine the current presence or absence of 
rheumatoid arthritis.  

The veteran was last afforded a VA audiometric examination in 
February 1993.  The veteran has asserted that his hearing has 
deteriorated since that examination to such a degree as to 
require the use of hearing aids in both ears and that, even 
with such hearing aids, his hearing is currently marginal.  
Since that is the case, and since several years have elapsed 
since the veteran's last VA audiometric examination, a 
further audiometric examination is required and such should 
be conducted prior to further appellate consideration of the 
issue of an increased rating for bilateral defective hearing.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board further notes that the criteria for rating hearing 
loss were revised in July 1999.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where the 
law or regulations changes after a claim has been filed or 
reopened but before the administrative or judicial processed 
has been fully concluded, the version of the law or 
regulation that is most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As the 
RO has not considered the veteran's claim for an increased 
rating for bilateral defective hearing in light of the 
revised criteria, it should do so prior to further Board 
consideration of this issue.  

In regard to the veteran's claim for an increased rating for 
his service-connected psychiatric disorder, the Board notes 
that the criteria for rating mental disorders was revised in 
November 1996.  As such, the Court's decision in  Karnas also 
applies to this issue.  The Board notes that the veteran was 
provided a supplemental statement of the case in August 1998 
that contained the criteria for rating mental disorders which 
became effective on November 7, 1996.  However, the report of 
the veteran's most recent VA psychiatric examination of June 
1997 did not contain sufficient clinical findings to warrant 
a rating under the new criteria for rating mental disorders 
and also failed to provide sufficient data to comply with the 
requirements for an adequate VA psychiatric examination as 
determined by the Court in Massey v. Brown, 7 Vet. App. 204 
(1994).  Accordingly, a further VA psychiatric examination is 
also necessary before further appellate consideration of the 
veteran's claim for an increased rating for his service-
connected psychiatric disability.  

This case is therefore REMANDED to the RO for the following 
actions:  


1. The veteran should also be afforded a 
VA examination by an orthopedist to 
determine the etiology of his 
degenerative arthritis, multiple 
joints, as well as the presence or 
absence of rheumatoid arthritis.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The 
claims folder must be made available 
to the examining physician so that he 
can review the pertinent clinical 
findings in detail and he should state 
that he has reviewed the claims folder 
in his examination report.  At the 
conclusion of the examination and 
after a thorough review of the record, 
the examining physician should express 
a medical opinion in regard to the 
following questions: (a) is it at 
least as likely as not that the 
veteran's degenerative arthritis was 
initially manifested during service; 
(b) if the answer to the preceding 
question is in the negative, is it at 
least as likely as not that 
degenerative arthritis developed 
during the first year following the 
veteran's discharge from service; (c) 
does the veteran currently have 
rheumatoid arthritis; (d) if the 
answer to the preceding question is in 
the negative, is there a proper 
medical basis for concluding the 
diagnosis of rheumatoid arthritis made 
during service was incorrect.  

2. The veteran should be afforded a 
current VA audiometric examination to 
determine the current severity of his 
service-connected bilateral defective 
hearing.  


3. The veteran should also be afforded a 
VA psychiatric examination to 
determine the current severity of his 
service-connected psychiatric 
disorder, now classified as a 
psychosis.  All pertinent clinical 
findings should be reported in detail.  
The claims folder must be made 
available to the examining physician 
prior to the examination so that the 
pertinent clinical records may be 
studied in detail.  The examining 
physician must state that he has 
reviewed the claims folder in his 
examination report.  The examiner 
should comment as to the degree to 
which his psychiatric symptomatology 
affects the veteran's social and 
industrial adaptability and whether 
his impairment of social and 
industrial adaptability due to 
psychiatric symptomatology is 
definite, considerable, severe, or 
total in degree.  Massey v Brown, 
supra.  The rating board must furnish 
the examiner with a copy of the 
revised VA General Rating Formula for 
Mental Disorders (38 C.F.R.§ 4.130, 
effective November 7, 1996).  The 
physician must comment as to the 
presence or absence of each symptom 
and finding required under the new 
rating criteria for ratings from zero 
percent to 100 percent and, where 
present, the frequency and/or severity 
of each symptom and finding.  

4. Thereafter, the RO should review the 
veteran's claims for service 
connection for degenerative arthritis, 
multiple joints, service connection 
for rheumatoid arthritis, an increased 
rating for bilateral defective 
hearing, and an increased rating for a 
psychiatric disorder.  In adjudicating 
the increased rating for bilateral 
defective hearing, the RO should 
assign a percentage disability rating 
under either (a) the VA schedule for 
Rating Defective Hearing as in effect 
prior to July 1.1999 (38 C.F.R.§ 4.85, 
Diagnostic Codes 6100 or 6110), or (b) 
the revised VA Rating Schedule for 
Rating Defective Hearing as in effect 
on and subsequent to July1, 1999 (38 
C.F.R. 4.86), whichever is more 
favorable to the veteran.  In 
adjudicating the issue of an increased 
rating for a psychiatric disorder, the 
RO should assign a percentage 
evaluation under either (a) the VA 
Schedule for Rating Mental Disorders 
(38 C.F.R.§ 4.132, as in effect prior 
to November 7, 1996, or (b) the 
revised VA General Rating Formula for 
Mental Disorders (38 C.F.R.§ 4.130, 
effective November 7, 1996) whichever 
is more favorable to the veteran.  See 
Karnas, supra.  

No action is required of the veteran until he is so informed.  
The purpose of this REMAND is to obtain additional clinical 
evidence, to ensure that the veteran receives due process of 
law, and to comply with precedent decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







